 In theMatter of TODD-GALVFSTON DRY DOCKS, INC.andGENERALDRIVERS AND HELPERSLOCAL UNIONNo.940 OF TIIE INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN, ANDHELPERS OFAMERICA,A. F. OF L.Case No. 16-R-77,11.-Decided January 15, 1944Messrs. G. C. Rickert, James L. Horn,andJesse E. Johnson,ofGalveston, Tex., for the Union.Mr. R. J. Vanderwende,of Galveston, Tex., andMr. Sam H. Benbow,of Houston, Tex., for the Company.Mr. Joseph E. Gubbins,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petition duly filed by General Drivers and Helpers Local UnionNo. 940 of the International Brotherhood of Teamsters, Chauffeurs,Warehousemen, and Helpers of America, affiliated with the AmericanFederation of Labor, herein called the Union, alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Todd-Galveston Dry Docks, Inc., Galveston, Texas,herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before GustafB. Erickson, Trial Examiner. Said hearing was held at Galveston,Texas, on December 3, 1943. The Company and the Union appeared,participated, and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYTodd-Galveston Dry Docks, Inc., a Delaware corporation licensedto do business in Texas, is engaged in constructing, repairing, and54 N. L. It. B., No. 89.507000-44-vo1.54-41625 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDreconditioning oceangoing vessels at Galveston, Texas.During theyear 1943, the Company purchased raw materials valued at severalmillion dollars for its Galveston yard, approximately 70 percent ofwhich was shipped from points outside the State of Texas.The totalvolume of business done by the Company, during the same period,amounted to approximately $18,000,000.Prior to July 6, 1943, theCompany was engaged solely in reconditioning, reconstructing, andrepairing vessels.On the afore-mentioned date, the Company en-tered into an agreement with the Maritime Commission whereby itcommitted itself to complete the construction of 12 ships, the contractfor which had been originally awarded by said Commission to theGray Iron Works, herein called the Gray Company, and under whichthere had been partial performance by the Gray Company. TheCompany took over the land, ships, machinery, equipment, and ma-terials of the Gray Company, all of which was and is owned by theMaritime Commission; the Gray Company's plant is adjacent to theCompany's yard and it is now called the shipbuilding division of theCompany.The Company admits that it is engaged in commercewithin the meaning of the' National Labor Relations Act.Following the cancellation of the contract, the Gray Companyreleased its employees and they were rehired by the Company to workin its shipbuilding division.The record reveals that late in February1944, the Company will have completed the construction of the vesselsoriginally commenced by the Gray Company, and that there is noreasonable expectation that its shipbuilding division-will be operatedthereafter.Since it appears that the employment of the personsinvolved hereinwill terminate in the near future, insofar as theshipbuilding division is concerned,' we are of the opinion that it willserve no useful purpose to proceed with a determination of represen-tatives at this time.'Under the circumstances, the present petition will be dismissedwithout prejudice to the filing of a motion by the Union to reinstatethe petition herein and to proceed upon the present record in the eventa showing is made that the Company has been awarded further Gov-ernment contracts, or has secured other business, which will necessi-tate the continuation of operations in its shipbuilding division.The unit requested is comprised of all warehouse employees,material checkers, truckdrivers and helpers in the Company's shipbuilding division.2It appears that the Company anticipates employing in its repair yard as many aspossible of the present employees in the shipbuilding division when that division ceasesto operate.The Union,however, has not organized and does not seek to represent anyemployees in the Company's repair yard0Matter of Fruco Construction Company, et al.,38 N L. R B. 991. TODD-GALVESTON DRY DOCKS, INC.627ORDERUpon the basis of the foregoing findings of fact, the National LaborRelations Board hereby orders that the petition for investigation andcertification of representatives of employees of Todd-Galveston DryDocks, Inc., Galveston, Texas, filed by General Drivers and HelpersLocal Union No. 940 of the International Brotherhood of Teamsters,Chauffeurs,Warehousemen, and Helpers of America, affiliated withthe American Federation of Labor, be, and it hereby is, dismissedwithout prejudice.MR. GERARD D. REr LY took no part in the consideration of the aboveDecision and Order.